Dismissed and Memorandum Opinion filed March 26, 2009







Dismissed
and Memorandum Opinion filed March 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00797-CV
____________
 
IRENE D. PREWITT,
Appellant
 
V.
 
CACV OF COLORADO,
Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No.
871648
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed July 10,
2008.  The clerk=s record was filed on September 17,
2008.  The reporter=s record was filed September 5, 2008.  Two extensions of time
to file the brief were granted until January 9, 2009.  No brief was filed.




On
January 29, 2009, this Court issued an order stating that unless appellant
submitted her brief, together with a motion reasonably explaining why the brief
was late, on or before March 2, 2009, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).
Appellant filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed March 26, 2009.
Panel consists of Justices Yates,
Guzman, and Sullivan.